DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 3/29/2019 for application number 16/370,839. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 20 are presented for examination.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The limitations of monitor a plurality of events received from a computing environment, wherein the plurality of events is part of an event stream being received from the computing environment; detect, based on the monitoring, that a first event is received in the event stream at least in response to performance of a first operation in the computing environment; and determine a first handling action to be performed for the first event based on at least one of: number of actions triggered by the first event, frequency of occurrence of the first event in the event stream in response to 
This judicial exception is not integrated into a practical application. In particular, the claim recites the noted elements – determine a first handling action to be performed for the first event based on at least one of: number of actions triggered by the first event, frequency of occurrence of the first event in the event stream in response to performance of the first operation, and frequency of occurrence of the first event in the event stream without performance of the first operation, the first handling action being one of suppression of the first event and allowing processing of the first event, wherein i.e., as a generic processor performing a generic computer function of receiving information, executing a function and presenting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the steps of “monitor … ” and “detect …” are considered as an insignificant step under prong 2.  Accordingly, these elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or operating system to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity and thus do not add limitations that would render the claims eligible.  Dependent claims 2 – 11, 13 – 15 and 17 - 20 are rejected on the same basis as independent claims 1, 12 and 16.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1, 7, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (U.S. Publication 2011/0196964) (Natarajan hereinafter) (Identified by Applicant in IDS) in view of Alves et al. (U.S. Publication 2014/0236983) (Alves hereinafter).
11. 	As per claim 1, Natarajan teaches a system comprising:
controller, cl. 13]; and
a memory coupled to the processor and storing instructions executable by the processor [“a controller-usable medium having a computer readable program code embodied in a controller for managing event traffic in a network system,” cl. 13] to:
monitor a plurality of events received from a computing environment, wherein the plurality of events is part of an event stream being received from the computing environment [“Referring to FIGS. 4A through 4F, flow charts illustrate one or more embodiments or aspects of a computer executed method for managing event traffic in a network system. FIG. 4A depicts a computer-executed method 400 for operating the network system and handling event storms. The illustrative method 400 comprises analyzing and controlling 402 event traffic by analyzing 404 events according to policies specified in a policies database, and processing 406 raw network packets directly with less than full packet parsing.  Analyzing and controlling 402 event traffic can further comprise generating 408 a filtered stream of events based on the analysis, and propagating 410 the filtered stream of events to a monitoring system.” ¶ 0030];
detect, based on the monitoring, that a first event is received in the event stream at least in response to performance of a first operation in the computing environment [“Examples of events can include alarms or traps as in a network manager software installation or messages as in an operations product installation. For example, in the network manager context, several scenarios can result in large event storms.” ¶ 0041; “In an operations context, a scenario for occurrence of event storms is application agents that lose connection to a management server, for example due to network problems, and buffer all generated messages, then storming the buffered messages to the server once connectivity is established,” ¶ 0042; connecting to a management server mapped to performance of first operation]; and
determine a first handling action to be performed for the first event based on at least one of: number of actions triggered by the first event, frequency of occurrence of the first event in the event stream in response to performance of the first operation [“In an example implementation, the one or more statistics can be selected from parameters regarding entities including top-K sources, event-types, (source, event)-tuples of the data structures, sources with an event rate extending past a predetermined threshold, event-types with an event rate extending past a predetermined threshold, (source, event)-tuples of the data structures with an event rate extending past a predetermined threshold, and the like,” ¶ 0035; “Referring to FIG. 4F, a computer-executed method 450 for operating the network system can perform analysis 452 of event traffic comprising monitoring 454 event streams for anomalies using analysis algorithms, and determining 456 traffic shaping based on the observed anomalies.” ¶ 0037; traffic shaping mapped to first handling action], and frequency of occurrence of the first event in the event stream without performance of the first operation.
Natarajan does not explicitly disclose but Alves discloses the first handling action being one of suppression of the first event and allowing processing of the first event, wherein the first handling action is to be performed for the first event received subsequent to the determination and in response to performance of the first operation For example, multiple CEP queries might perform a filtering operation. A filtering operation can selectively output fewer than all events received from an event stream; a filtering operation can filter out other events, which do not satisfy operation-specified filtering criteria, from the event stream so that the filtering operation does not pass those events on to other query operations.” ¶ 0023; outputting fewer than all events received mapped to event suppression; “A data or event stream thus represents unbounded sets of data. Examples of sources that generate data streams include sensors and probes (e.g., RFID sensors, temperature sensors, etc.) configured to send a sequence of sensor readings, financial tickers, network monitoring and traffic management applications sending network status updates, click stream analysis tools, and others,” ¶ 0002].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan and Alves available before the effective filing date of the claimed invention, to modify the capability of managing event traffic as disclosed by Natarajan to include the capability of managing continuous event processing queries as taught by Alves, thereby providing a mechanism to enhance system efficiency by providing an automated means to process and manage events in a parallel manner.
12. 	As per claim 7, Natarajan and Alves teach the system of claim 1.  Natarajan further teaches wherein the instructions are executable by the processor to: determine a second handling action to be performed for the first event if the first event is received without performance of the first operation based on the frequency of occurrence of the first event in the event stream without the first operation, wherein the second handling action is one of suppression of the first event and allowing processing of the first event In an example implementation, the one or more statistics can be selected from parameters regarding entities including top-K sources, event-types, (source, event)-tuples of the data structures, sources with an event rate extending past a predetermined threshold, event-types with an event rate extending past a predetermined threshold, (source, event)-tuples of the data structures with an event rate extending past a predetermined threshold, and the like,” ¶ 0035; “Referring to FIG. 4F, a computer-executed method 450 for operating the network system can perform analysis 452 of event traffic comprising monitoring 454 event streams for anomalies using analysis algorithms, and determining 456 traffic shaping based on the observed anomalies.” ¶ 0037; traffic shaping mapped to second handling action].
Alves further teaches wherein, the second handling action is to be performed for the first event that is received subsequent to the determination of the second handling action and without performance of the first operation [“For example, multiple CEP queries might perform a filtering operation. A filtering operation can selectively output fewer than all events received from an event stream; a filtering operation can filter out other events, which do not satisfy operation-specified filtering criteria, from the event stream so that the filtering operation does not pass those events on to other query operations.” ¶ 0023; outputting fewer than all events received mapped to event suppression].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan and Alves available before the effective filing date of the claimed invention, to modify the capability of managing event traffic as disclosed by Natarajan to include 
13. 	As per claim 8, Natarajan and Alves teach the system of claim 1.  Natarajan further teaches wherein the instructions are executable to determine the first handling action to be suppression of the first event in response to at least one of:
the number of actions triggered by the first event being greater than a first action threshold [“In an example implementation, the one or more statistics can be selected from parameters regarding entities including top-K sources, event-types, (source, event)-tuples of the data structures, sources with an event rate extending past a predetermined threshold, event-types with an event rate extending past a predetermined threshold, (source, event)-tuples of the data structures with an event rate extending past a predetermined threshold, and the like,” ¶ 0035; “Referring to FIG. 4F, a computer-executed method 450 for operating the network system can perform analysis 452 of event traffic comprising monitoring 454 event streams for anomalies using analysis algorithms, and determining 456 traffic shaping based on the observed anomalies.” ¶ 0037,
the number of actions triggered by the first event being lesser than a second action threshold, the second action threshold being lesser than the first action threshold,
the frequency of occurrence of the first event in the event stream in response to performance of the first operation being greater than a first frequency threshold, and
the frequency of occurrence of the first event in the event stream without performance of the first operation being greater than a second frequency threshold.
.
15.	Claims 2 – 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan and Alves in further view of Spiro et al. (U.S. Publication 2018/0173216) (Spiro hereinafter).
16. 	As per claim 2, Natarajan and Alves teach the system of claim 1.  Natarajan further teaches wherein, to detect that the first event is received in response to performance of the first operation, the instructions are executable by the processor to:
identify, based on the monitoring, arrival of events at a first event arrival rate in the event stream, wherein a difference between the first event arrival rate and an average rate of arrival over a first time period is greater than an event arrival threshold; deduce that the first event arrival rate is due to the performance of the first operation in the computing environment [“the one or more statistics can be selected from parameters regarding entities including top-K sources, event-types, (source, event)-tuples of the data structures, sources with an event rate extending past a predetermined threshold, event-types with an event rate extending past a predetermined threshold, (source, event)-tuples of the data structures with an event rate extending past a predetermined threshold, and the like,” ¶ 0035; event rates may be determined based on sources and/or event types];
designate events that arrived at the first event arrival rate as being part of a first cluster of events [“Clusters of event traffic on a network system, which can be called event storms, can occur in monitoring systems such as push-based monitoring systems in which agents on the monitored devices or local aggregators push system monitoring data as events to a central management server … An event storm can result when a wide area network (WAN) router fails and many (for example, several hundreds) edge routers connected to the Internet via the WAN router generate alerts simultaneously. An event storm can also occur for a router that is incorrectly configured to low threshold values for generating alerts. A further cause of event storms is noisy devices that emit a large number of traps of little value to a monitoring system.” ¶ 0041].
Natarajan and Alves do not explicitly disclose but Spiro discloses deduc(ing) that the first cluster of events is received due to the performance of the first operation [“The apparatus may be configured to identify at least a portion of the retrieved historic maintenance data as being indicative of the maintenance event by identifying a cluster of warning messages associated with the maintenance event,” ¶ 0018; maintenance event mapped to operation].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan, Alves and Spiro available before the effective filing date of the claimed invention, to modify the capability of managing event traffic as disclosed by Natarajan and Alves to include the capability of identifying sources of clustered events as taught by Spiro, thereby providing a mechanism to enhance system efficiency and maintainability by providing an automated means to identify and isolate events thereby improving the ability to react to system anomalies.
17. 	As per claim 3, Natarajan, Alves and Spiro teach the system of claim 2.  Natarajan further teaches wherein, subsequent to determination of the first handling Referring to FIG. 4F, a computer-executed method 450 for operating the network system can perform analysis 452 of event traffic comprising monitoring 454 event streams for anomalies using analysis algorithms, and determining 456 traffic shaping based on the observed anomalies.” ¶ 0037].
18. 	As per claim 4, Natarajan, Alves and Spiro teach the system of claim 3.  Natarajan further teaches wherein the first cluster of events is a superset of a first set of events, the first set of events comprises the first event [“Clusters of event traffic on a network system, which can be called event storms, can occur in monitoring systems such as push-based monitoring systems in which agents on the monitored devices or local aggregators push system monitoring data as events to a central management server … An event storm can result when a wide area network (WAN) router fails and many (for example, several hundreds) edge routers connected to the Internet via the WAN router generate alerts simultaneously. An event storm can also occur for a router that is incorrectly configured to low threshold values for generating alerts. A further cause of event storms is noisy devices that emit a large number of traps of little value to a monitoring system.” ¶ 0041; storms and clusters are analogous to supersets of events – superset is not defined in the specification], and in response to receiving the first event, the instructions are executable by the processor to: detect that the first event is received due to the performance of the first operation if the first set of events is received the one or more statistics can be selected from parameters regarding entities including top-K sources, event-types, (source, event)-tuples of the data structures, sources with an event rate extending past a predetermined threshold, event-types with an event rate extending past a predetermined threshold, (source, event)-tuples of the data structures with an event rate extending past a predetermined threshold, and the like,” ¶ 0035; event rates may be determined based on sources and/or event types].
19.        As per claim 13, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 2 above.
20.	Claims 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan, Alves and Spiro in further view of Advani (U.S. Publication 2016/0019776) (Advani hereinafter).
21. 	As per claim 5, Natarajan, Alves and Spiro teach the system of claim 2.  Natarajan further teaches wherein the instructions are executable by the processor to: determine the first handling action corresponding to each event of the first cluster of events [“In an example implementation, the one or more statistics can be selected from parameters regarding entities including top-K sources, event-types, (source, event)-tuples of the data structures, sources with an event rate extending past a predetermined threshold, event-types with an event rate extending past a predetermined threshold, (source, event)-tuples of the data structures with an event rate extending past a predetermined threshold, and the like,” ¶ 0035; “Referring to FIG. 4F, a computer-executed method 450 for operating the network system can perform analysis 452 of event traffic comprising monitoring 454 event streams for anomalies using analysis algorithms, and determining 456 traffic shaping based on the observed anomalies.” ¶ 0037; traffic shaping mapped to first handling action; “Clusters of event traffic on a network system, which can be called event storms, can occur in monitoring systems such as push-based monitoring systems in which agents on the monitored devices or local aggregators push system monitoring data as events to a central management server … An event storm can result when a wide area network (WAN) router fails and many (for example, several hundreds) edge routers connected to the Internet via the WAN router generate alerts simultaneously. An event storm can also occur for a router that is incorrectly configured to low threshold values for generating alerts. A further cause of event storms is noisy devices that emit a large number of traps of little value to a monitoring system.” ¶ 0041].
Natarajan, Alves and Spiro do not explicitly disclose but Advani discloses determine a time duration for which the first cluster of events is received [“Processing of continuous event streams necessarily entails specifying a moving time window along with selection criteria in a query. The selection criteria is applied against data values corresponding to time instances in a specific duration determined by the moving time window to form the results corresponding to that duration. The results are formed at continuous discrete instances as the specific duration is changed according to the moving time window specified in the query.” ¶ 0006];
define a first suppression rule corresponding to the first operation, the first suppression rule specifying the first handling action corresponding to each event of the alert server 150 receives a suppression condition associated with the pattern of interest. A suppression condition specifies the situations, the occurrences of which are not to be reported as alerts,” ¶ 0043; suppression condition mapped to suppression rule, pattern of interest mapped to cluster of events],
wherein, subsequent to defining the first suppression rule, in response to detection that the first operation is performed, for each event of the first cluster of events received in the time duration, the first handling action corresponding to the event is to be performed by referring to the first suppression rule [“alert server 150 checks whether the suppression condition is satisfied for a next occurrence in the sequence. In a scenario that the suppression condition is satisfied, the alert is skipped and alert server 150 processes the next occurrence in the sequence (waiting for such occurrence, if required). Control passes to step 280 if the suppression condition is not satisfied for the next occurrence.” ¶ 0046].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan, Alves, Spiro and Advani available before the effective filing date of the claimed invention, to modify the capability of managing event traffic as disclosed by Natarajan, Alves and Spiro to include the capability of managing event streams as taught by Advani, thereby providing a mechanism to enhance system efficiency and usability by providing an automated means to identify and report/suppress events occurring within a specific time duration.
22. 	As per claim 14, Natarajan, Alves and Spiro teach the method of claim 13.  Natarajan, Alves and Spiro do not explicitly disclose but Advani discloses determining alert server 150 receives a suppression condition associated with the pattern of interest. A suppression condition specifies the situations, the occurrences of which are not to be reported as alerts,” ¶ 0043; suppression condition mapped to suppression rule, pattern of interest mapped to cluster of events], the first suppression rule specifying suppression-suitable events among the first cluster of events and a time duration for which the first cluster of events was received [“Processing of continuous event streams necessarily entails specifying a moving time window along with selection criteria in a query. The selection criteria is applied against data values corresponding to time instances in a specific duration determined by the moving time window to form the results corresponding to that duration. The results are formed at continuous discrete instances as the specific duration is changed according to the moving time window specified in the query.” ¶ 0006].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan, Alves, Spiro and Advani available before the effective filing date of the claimed invention, to modify the capability of managing event traffic as disclosed by Natarajan, Alves and Spiro to include the capability of managing event streams as taught by Advani, thereby providing a mechanism to enhance system efficiency and usability by providing an automated means to identify and report/suppress events occurring within a specific time duration.
23. 	As per claim 15, Natarajan, Alves, Spiro and Advani teach the method of claim 14.  Advani further teaches in response to receiving the set of events, suppressing each alert server 150 receives a suppression condition associated with the pattern of interest. A suppression condition specifies the situations, the occurrences of which are not to be reported as alerts,” ¶ 0043; suppression condition mapped to suppression rule, pattern of interest mapped to cluster of events].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan, Alves, Spiro and Advani available before the effective filing date of the claimed invention, to modify the capability of managing event traffic as disclosed by Natarajan, Alves and Spiro to include the capability of managing event streams as taught by Advani, thereby providing a mechanism to enhance system efficiency and usability by providing an automated means to identify and report/suppress events occurring within a specific time duration.
24.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan, Alves, Spiro and Advani in further view of Yoon et al. (U.S. Publication 2018/0101423) (Yoon hereinafter).
25. 	As per claim 6, Natarajan, Alves, Spiro and Advani teach the system of claim 5. Natarajan, Alves, Spiro and Advani do not explicitly disclose but Yoon discloses wherein the instructions are executable to determine the time duration for which the first cluster of events received based on at least one of: a time until which the events are received at the first event arrival rate [“one or more temporal characteristics for a cluster can be identifies, such as a peak frequency corresponding to timestamps of messages assigned to the cluster, a power at the peak frequency, a variance (or standard deviation) of the peak frequency and/or a variance (or standard deviation) of power. A threshold may be defined based on the temporal characteristic(s). For example, a threshold corresponding to a "cluster-ending" alert may be defined as detecting that a peak frequency of messages has changed to be less than 1/3 of the peak frequency and/or less than a peak frequency minus two standard deviations of the peak frequency,” ¶ 0156]; and
comparison of a plurality of versions of the first cluster of events.
          It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan, Alves, Spiro, Advani and Yoon available before the effective filing date of the claimed invention, to modify the capability of managing event traffic as disclosed by Natarajan, Alves, Spiro and Advani to include the capability of cluster-based log processing as taught by Yoon, thereby providing a mechanism to enhance system efficiency by providing an automated means to identify and manage cluster durations.
26.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan and Alves in further view of Davidson (U.S. Publication 2014/0104195) (Davidson hereinafter).
27. 	As per claim 9, Natarajan and Alves teach the system of claim 8.  Natarajan and Alves do not explicitly disclose but Davidson discloses wherein the instructions are executable by the processor to detect that a first cluster of events is received due to the performance of the first operation and wherein the first cluster of events comprises a plurality of first events, and if the frequency of occurrence of the first event in response to performance of the first operation is greater than a first frequency threshold, the instructions are executable by the processor to: determine the first handling action for a first subset of the plurality of first events to be suppression; and determine the first The system hook 126 is configured to selectively filter out certain of the events it receives based on application location information. The events received by the system hook 126 may be associated with a particular application based on the location information included in or associated with the events and the application location information. When an event is assigned to a particular application (i.e., determined to be directed to that application based on location information), the system hook 126 may apply filtering criteria assigned to that application to determine whether to pass the event to the application for processing or, alternatively, suppress the event such that it is not reported to the application.” ¶ 0041; “A single system hook may be used to filter out events for all or a subset of the displayed applications. Alternatively, each application may have its own system hook dedicated to filtering out events specific to that application.” ¶ 0109].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan, Alves and Davidson available before the effective filing date of the claimed invention, to modify the capability of managing event traffic as disclosed by Natarajan and Alves to include the capability of selective reporting of received events as taught by Davidson, thereby providing a mechanism to enhance system efficiency and operability by providing an automated means to selectively identify and manage events thereby improving the ability to react to system anomalies.
28.	Claims 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan and Alves in further view of Advani.

monitor a plurality of events received from a computing environment, wherein the plurality of events is part of an event stream being received from the computing environment [“Referring to FIGS. 4A through 4F, flow charts illustrate one or more embodiments or aspects of a computer executed method for managing event traffic in a network system. FIG. 4A depicts a computer-executed method 400 for operating the network system and handling event storms. The illustrative method 400 comprises analyzing and controlling 402 event traffic by analyzing 404 events according to policies specified in a policies database, and processing 406 raw network packets directly with less than full packet parsing.  Analyzing and controlling 402 event traffic can further comprise generating 408 a filtered stream of events based on the analysis, and propagating 410 the filtered stream of events to a monitoring system.” ¶ 0030];
detect, based on the monitoring, that a first set of events is received in the event stream in response to performance of a first operation in the computing environment [“Examples of events can include alarms or traps as in a network manager software installation or messages as in an operations product installation. For example, in the network manager context, several scenarios can result in large event storms.” ¶ 0041; “In an operations context, a scenario for occurrence of event storms is application agents that lose connection to a management server, for example due to network problems, and buffer all generated messages, then storming the buffered messages to the server once connectivity is established,” ¶ 0042; connecting to a management server mapped to performance of first operation];
determine a first handling action to be performed for each event of the first set of events based on at least one of: number of actions triggered by the event, frequency of occurrence of the event in the event stream in response to performance of the first operation [“In an example implementation, the one or more statistics can be selected from parameters regarding entities including top-K sources, event-types, (source, event)-tuples of the data structures, sources with an event rate extending past a predetermined threshold, event-types with an event rate extending past a predetermined threshold, (source, event)-tuples of the data structures with an event rate extending past a predetermined threshold, and the like,” ¶ 0035; “Referring to FIG. 4F, a computer-executed method 450 for operating the network system can perform analysis 452 of event traffic comprising monitoring 454 event streams for anomalies using analysis algorithms, and determining 456 traffic shaping based on the observed anomalies.” ¶ 0037; traffic shaping mapped to first handling action], and frequency of occurrence of the event in the event stream without performance of the first operation.
Natarajan does not explicitly disclose but Alves discloses the first handling action being one of suppression of the event and allowing processing of the event [“For example, multiple CEP queries might perform a filtering operation. A filtering operation can selectively output fewer than all events received from an event stream; a filtering operation can filter out other events, which do not satisfy operation-specified filtering criteria, from the event stream so that the filtering operation does not pass those events on to other query operations.” ¶ 0023; outputting fewer than all events received mapped to event suppression; “A data or event stream thus represents unbounded sets of data. Examples of sources that generate data streams include sensors and probes (e.g., RFID sensors, temperature sensors, etc.) configured to send a sequence of sensor readings, financial tickers, network monitoring and traffic management applications sending network status updates, click stream analysis tools, and others,” ¶ 0002].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan and Alves available before the effective filing date of the claimed invention, to modify the capability of managing event traffic as disclosed by Natarajan to include the capability of managing continuous event processing queries as taught by Alves, thereby providing a mechanism to enhance system efficiency by providing an automated means to process and manage events in a parallel manner.
          Natarajan and Alves do not explicitly disclose but Advani discloses develop(ing), based on the determination, a first suppression rule corresponding to the first operation, the first suppression rule specifying suppression-suitable events among the first set of events, wherein the suppression-suitable events are to be suppressed if the set of events is received subsequent to the determination [“alert server 150 receives a suppression condition associated with the pattern of interest. A suppression condition specifies the situations, the occurrences of which are not to be reported as alerts,” ¶ 0043; suppression condition mapped to suppression rule, pattern of interest mapped to cluster of events].

30. 	As per claim 17, Natarajan, Alves and Advani teach the non-transitory computer-readable medium of claim 16.  Advani further teaches wherein, subsequent to the development of the first suppression rule, the instructions are executable by the processing resource to: receive the first set of events; and suppress each suppression-suitable event specified in the first suppression rule [“alert server 150 receives a suppression condition associated with the pattern of interest. A suppression condition specifies the situations, the occurrences of which are not to be reported as alerts,” ¶ 0043; suppression condition mapped to suppression rule, pattern of interest mapped to cluster of events].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan, Alves and Advani available before the effective filing date of the claimed invention, to modify the capability of managing event traffic as disclosed by Natarajan and Alves to include the capability of managing event streams as taught by Advani, thereby providing a mechanism to enhance system efficiency and usability by providing an automated means to identify and report/suppress events occurring within a specific time duration.

32. 	As per claim 19, Natarajan, Alves and Advani teach the non-transitory computer-readable medium of claim 16.  Natarajan further teaches wherein the instructions are executable by the processing resource to: determine a second handling action to be performed for a first event of the first set of events if the first event is received without performance of the first operation, wherein the second handling action is determined based on the frequency of occurrence of the first event in the event stream without the first operation [“In an example implementation, the one or more statistics can be selected from parameters regarding entities including top-K sources, event-types, (source, event)-tuples of the data structures, sources with an event rate extending past a predetermined threshold, event-types with an event rate extending past a predetermined threshold, (source, event)-tuples of the data structures with an event rate extending past a predetermined threshold, and the like,” ¶ 0035; “Referring to FIG. 4F, a computer-executed method 450 for operating the network system can perform analysis 452 of event traffic comprising monitoring 454 event streams for anomalies using analysis algorithms, and determining 456 traffic shaping based on the observed anomalies.” ¶ 0037; traffic shaping mapped to first handling action]; and
wherein subsequent to determination of the second handling action, the second handling action is to be performed for the first event if the first event is received outside of the first set of events [“Referring to FIG. 4F, a computer-executed method 450 for operating the network system can perform analysis 452 of event traffic comprising monitoring 454 event streams for anomalies using analysis algorithms, and determining 456 traffic shaping based on the observed anomalies.” ¶ 0037].
Alves further teaches wherein the second handling action is one of suppression of the first event and allowing processing of the first event [“For example, multiple CEP queries might perform a filtering operation. A filtering operation can selectively output fewer than all events received from an event stream; a filtering operation can filter out other events, which do not satisfy operation-specified filtering criteria, from the event stream so that the filtering operation does not pass those events on to other query operations.” ¶ 0023; outputting fewer than all events received mapped to event suppression; “A data or event stream thus represents unbounded sets of data. Examples of sources that generate data streams include sensors and probes (e.g., RFID sensors, temperature sensors, etc.) configured to send a sequence of sensor readings, financial tickers, network monitoring and traffic management applications sending network status updates, click stream analysis tools, and others,” ¶ 0002].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan and Alves available before the effective filing date of the claimed invention, to modify the capability of managing event traffic as disclosed by Natarajan to include the capability of managing continuous event processing queries as taught by Alves, thereby providing a mechanism to enhance system efficiency by providing an automated means to process and manage events in a parallel manner.
s 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan, Alves, Advani and Spiro.
34.        As per claim 20, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 2 above.
Allowable Subject Matter
35.	Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 U.S.C. 101 rejections recited above are overcome.

Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM C WOOD/Examiner, Art Unit 2193      

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193